SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES AND EXCHANGE ACT OF 1934 Date of report (date of earliest event reported): March 25, 2013 EARTH SEARCH SCIENCES, INC. (Exact name of registrant as specified in its charter) State of Utah 0-19566 87-0437723 (State of Incorporation) (Commission File No.) (I.R.S. Employer Identification No.) 1729 Montana Highway 35, Kalispell, MT Address of principal executive offices) (Zip code) Registrant's telephone number, including area code: (406) 751-5200 (Former Name or Former Address, if changed since last report) Item 8.01 Other Events. March 1, 2013, the Board of Directors of Earth Search Sciences, Inc. accepted the resignation of Tami J. Story as an Officer andDirector of the Company.The Company will immediately work to fill this vacancy. Item 9.01 Financial Statements and Exhibits (a) Financial Statements of Business AcquiredNot applicable. (b) Pro Forma Financial InformationNot applicable. (c) ExhibitsNot applicable. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Earth Search Sciences, Inc. Dated: March 25, 2013 /s/ Larry F Vance Larry F Vance 1
